                                                                                                                                                                                                    Case 2:19-cv-04347-JJT Document 21 Filed 07/11/19 Page 1 of 3




                                                                                                                                                                                          1 Michael D. Curran, No. 012677
                                                                                                                                                                                            mcurran@mmcec.com
                                                                                                                                                                                          2 MAYNARD CRONIN ERICKSON
                                                                                                                                                                                            CURRAN & REITER, P.L.C.
                                                                                                                                                                                          3 3200 North Central Avenue, Suite 1800
                                                                                                                                                                                            Phoenix, Arizona 85012
                                                                                                                                                                                          4 Telephone: (602) 279-8541
                                                                                                                                                                                          5   Attorneys for Defendants Jennifer Harrison, Sean Harrison,
                                                                                                                                                                                              Jeremy Bronaugh, Michael Pavlock and Eduardo Jaime
                                                                                                                                                                                          6
                                                                                                                                                                                          7                              IN THE UNITED STATES DISTRICT COURT
                                                                                                                                                                                          8                                      FOR THE DISTRICT OF ARIZONA
MAYNARD CRONIN ERICKSON CURRAN & REITER, P.L.C.

                                                                     3200 NORTH CENTRAL AVENUE • SUITE 1800 • PHOENIX, ARIZONA 85012




                                                                                                                                                                                          9
                                                                                                                                                                                               Alliance of Christian Leaders of the East        Case No. 2:19-cv-04347-JJT
                                                                                                                                                                                               Valley; Magdalena Schwartz, in her
                                                                                                                                       TELEPHONE 602.279.8500 • FACSIMILE 602.263.8185




                                                                                                                                                                                         10
                                                                                                                                                                                               individual capacity and as president pastor of   NOTICE OF APPEARANCE
                                                                                                                                                                                         11    Alliance of Christian Leaders of the East
                                                                                                                                                                                               Valley; Iglesia Alfa y Omega; Elias Garcia,
                                                  ATTORNEYS AT LAW




                                                                                                                                                                                         12    in his individual capacity and as pastor of
                                                                                                                                                                                               Iglesia Alfa y Omega; Iglesia Monte Vista;
                                                                                                                                                                                         13    Angel Campos, in his individual capacity
                                                                                                                                                                                               and as pastor of Iglesia Monte Vista; Iglesia
                                                                                                                                                                                         14    Nueva Esperanza; Iglesia Apostolica;
                                                                                                                                                                                               Helping with All My Heart, Inc., an Arizona
                                                                                                                                                                                         15    non-profit corporation; Cristobal Perez, in
                                                                                                                                                                                               his individual capacity and as pastor of
                                                                                                                                                                                         16    Iglesia Apostolica De La Comunidad; Iglesia
                                                                                                                                                                                               Cristiana El Buen Pastor; Hector Ramirez, in
                                                                                                                                                                                         17    his individual capacity and as pastor of
                                                                                                                                                                                               Iglesia Cristiana El Buen Pastor; Terence
                                                                                                                                                                                         18    Driscoll,

                                                                                                                                                                                         19                                Plaintiffs,

                                                                                                                                                                                         20    v.

                                                                                                                                                                                         21    Patriot Movement AZ; AZ Patriots; Jennifer
                                                                                                                                                                                               Harrison; Sean Harrison; Lesa Antone;
                                                                                                                                                                                         22    Russell Jaffe; Jeremy Bronaugh; Antonio
                                                                                                                                                                                               Foreman; Laura Damasco; Tami Jo Garver;
                                                                                                                                                                                         23    Michael Pavlock; “Brandi Payne”; Jane Roe;
                                                                                                                                                                                               “Eduardo Jaime”; John Does 1 & 2,
                                                                                                                                                                                         24
                                                                                                                                                                                                                           Defendants.
                                                                                                                                                                                         25
                                                                                                                                                                                         26
                                                                                                                                                                                              F:\CLIENTS\AZ PATRIOTS\PLDGS\NTC APPEAR.wpd
          Case 2:19-cv-04347-JJT Document 21 Filed 07/11/19 Page 2 of 3




 1            NOTICE IS HEREBY GIVEN that Michael D. Curran, attorney of the law firm of
 2   Maynard Cronin Erickson Curran & Reiter, PLC, hereby enters his appearance as counsel of
 3   record for Defendants Jennifer Harrison, Sean Harrison, Jeremy Bronaugh, Michael Pavlock
 4   and Eduardo Jaime. Counsel respectfully requests that all future notices and correspondence
 5   from the Court and parties be sent to undersigned counsel at the address provided.
 6                                          Michael D. Curran, Esq.
                                  Maynard Cronin Erickson Curran & Reiter, PLC
 7                                    3200 N. Central Avenue, Suite 1800
                                            Phoenix, Arizona 85012
 8                                         Telephone: (602) 279-8541
                                           Facsimile: (602) 263-8185
 9                                       E-Mail: mcurran@mmcec.com
10            DATED this 11th day of July, 2019.
11
                                                   MAYNARD CRONIN ERICKSON
12                                                 CURRAN & REITER, P.L.C.
13                                                 By /s/Michael D. Curran
                                                      Michael D. Curran
14                                                    3200 N. Central Avenue, Suite 1800
                                                      Phoenix, Arizona 85012
15                                                    Attorneys for Defendants Jennifer Harrison,
                                                      Sean Harrison, Jeremy Bronaugh, Michael
16                                                    Pavlock and Eduardo Jaime
17
     ORIGINAL of the foregoing e-filed
18   this 11th day of July, 2019, with:
19 Clerk of the Court
   United States District Court
20 401 W. Jefferson
   Phoenix, AZ 85003
21
     COPY of the foregoing electronically delivered
22   this 11th day of July, 2019, to:
23 Honorable John J. Tuchi
   United States District Court
24 401 W. Washington
   Phoenix, AZ 85003
25
     ////
26
     F:\CLIENTS\AZ PATRIOTS\PLDGS\NTC APPEAR.wpd
                                                      -2-
          Case 2:19-cv-04347-JJT Document 21 Filed 07/11/19 Page 3 of 3




 1 Larry J. Wulkan, Esq.
   Javier Torres, Esq.
 2 Stinson, LLP
   1850 N. Central Avenue, Suite 2100
 3 Phoenix, Arizona 85004-4584
 4 David C. Dinielli, Esq.
   Beth D. Jacob, Esq.
 5 Southern Poverty Law Center
   400 Washington Avenue
 6 Montgomery, Alabama 36104
 7 J. Tyler Clemons, Esq.
   Southern Poverty Law Center
 8 201 S. Charles Avenue, Suite 2000
   New Orleans, Louisiana 70170
 9
     Attorneys for Plaintiffs
10
     By: /s/H. Burnett
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     F:\CLIENTS\AZ PATRIOTS\PLDGS\NTC APPEAR.wpd
                                                   -3-
